Citation Nr: 1212899	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  07-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).  

4.  Entitlement to service connection for a cervical spine condition.

5.  Entitlement to service connection for a lumbar spine condition.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1962 to June 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2008, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In February 2009, the Board remanded the case for additional development.  In October 2009, after the development was completed, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 order, the Court granted the parties' Joint Motion for Remand and remanded the appeal for compliance with the terms of the Joint Motion.  

In June 2011, the Board remanded the case for additional development consistent with the Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for a left shoulder disorder, a right shoulder disorder, a respiratory disability, a cervical spine condition, and a lumbar spine condition.  Unfortunately, additional development is required prior to the Board's adjudication of the claim.

The last Supplemental Statement of the Case (SSOC) was issued in this case on December 21, 2011.  A review of the records shows that the Veteran's attorney submitted a motion for an extension of time to respond to the SSOC.  This request is date-stamped as having been received at the local RO on January 20, 2012.  In the motion, the Veteran's attorney indicated that the SSOC had not been received until January 17, 2012, and therefore additional time was needed to respond.  The appeal was certified to the Board on January 26, 2012, and it appears that no action was taken on the attorney's motion.  

In correspondence received in February 2012, the Veteran's attorney argued that the Veteran was not afforded his due process rights because the appeal was certified to the Board without any action being taken on his request for an extension of time to respond to the SSOC.

Under 38 C.F.R. § 20.302, a claimant is allowed a period of 30 days from the date of mailing of an SSOC for response.  The date of the mailing of the SSOC is presumed to be the same as the date of mailing for determining whether a response has been timely filed.  Further, pursuant to 38 C.F.R. § 20.303, an extension of the 60-day period for filing a Substantive Appeal, or the 30-day period for responding to an SSOC may be granted for good cause.  A request for such an extension must be in writing and must be made prior to expiration of the time limit for filing the Substantive Appeal or the response to the SSOC.  The request for extension must be filed with the VA office from which the claimant received notice of the determination being appealed, unless notice has been received that the applicable records have been transferred to another VA office.  Finally, a denial of a request for extension may be appealed to the Board. 

Here, the Veteran's attorney has requested that the appeal be remanded to the RO for initial consideration of the extension request.  Although the Board sincerely regrets the additional delay, because the Board is an appellate body and the authority to initially adjudicate the request rests with the RO, and since the denial of the request is appealable to the Board, this case must be remanded.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

Adjudicate the motion for an extension of time to respond to the December 2011 SSOC.  Then, return the case to the Board if in order.  If any benefit sought on appeal is not granted, the RO should furnish an SSOC on all issues in appellate status, and the Veteran should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

